Gina Merritt-Epps, Esq. Corporate Counsel & Secretary October 25, 2010 Ronald E. Alper Staff Attorney United States Securities & Exchange Commission treet, NE Washington, D.C. 20549 Re: South Jersey Industries, Inc. Form 10-K for Fiscal Year Ended Dec. 31, 2009 Filed March 1, 2010 Proxy Statement on Schedule 14A Filed March 18, 2010 File No. 001-06364 Dear Mr. Alper: Thank you for speaking with our outside counsel on Friday, October 22, 2010. This correspondence confirms your consent to an extension of the deadline to provide the information requested in Mr. Owings’ September 27th letter. Thank you for consenting to the request. We will provide the information by October 29, 2010. Sincerely, /s/ Gina Merritt-Epps Gina Merritt-Epps, Esq. Corporate Counsel & Secretary GME/sjh cc: A. Kelly
